Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:
1.	Amended independent claim 7 as a whole includes a combination of limitations that has been found as allowable.  Therefore, rejection under 103 for claim 7 has been withdrawn.  
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Antonio Ha (Reg. No. 70,894) on March 10, 2022.  
3.	 The Claim have been amended as follows:
Claim 8. (Canceled)
Allowable Subject Matter
4.	This is in response to the applicant's communication filed on March, 7, 2022, and Applicant’s communication via telephone on March, 10, 2022 (which gave the Examiner authorization to cancel claim 8 above), wherein 7 is allowed.  Claims 1-6 have been previously cancelled by the Applicant.  Claim 8 is just cancelled by Applicant via the telephone with the Examiner Nguyen on Mar. 10, 2022.  
5.	The following is an examiner’s statement of reasons for allowance:
combination of Hyun et al; (2018/0293556), Okamoto et al; (US 20150142540 A1), Luxton et al; (US 2010/0227675 A1), Blatstein et al; (US 20180240304 A1), and other prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/THUY N NGUYEN/Examiner, Art Unit 3681